
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Royce (for
			 himself, Ms. Zoe Lofgren of
			 California, Mr. Smith of New
			 Jersey, Ms. Loretta Sanchez of
			 California, Mr.
			 Rohrabacher, and Mr. Wolf)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the State Department to list the
		  Socialist Republic of Vietnam as a Country of Particular Concern
		  with respect to religious freedom.
	
	
		Whereas the Secretary of State, under the International
			 Religious Freedom Act of 1998 (IRFA) and its amendment in 1999, and under
			 authority delegated by the President, designates nations found guilty of
			 “particularly severe violations of religious freedom as ‘Countries of
			 Particular Concern’” (CPC);
		Whereas when the United States designates a nation as a
			 CPC, the intent is to place protection and promotion of religious freedom as a
			 diplomatic priority in bilateral relations, including taking actions specified
			 in section 405 (a), 405 (b), and 405 (c) of the IRFA;
		Whereas in November 2006, the State Department announced
			 that the CPC designation was lifted from the Socialist Republic of
			 Vietnam;
		Whereas in explaining the lifting of the designation,
			 State Department officials have stated that Vietnam “has turned a corner and
			 has what looks like religious freedom” and that Vietnam “does not meet the
			 criteria for a severe violator of religious freedom” under terms set by the
			 IRFA;
		Whereas the criteria for designating countries as a CPC,
			 as set forth in section 3(11) of the IRFA, are for “systematic, ongoing,
			 egregious violations of religious freedom including violations such as—A)
			 torture or cruel, inhuman, or degrading treatment of punishment; B) prolonged
			 detention without charges; C) causing the disappearance of persons by the
			 abduction or clandestine detention of those persons; and D) other flagrant
			 denial of the right of life, liberty, or the security of persons.”;
		Whereas in 2004, the Vietnamese National Assembly issued
			 Directive 21/2004/PL–UBTVQH11 to regulate religious activities;
		Whereas this directive contains several articles that
			 seriously interfere with religious freedom and impose heavy government control
			 on religious activities;
		Whereas, on September 15, 2004, the State Department added
			 Vietnam to the CPC list and Ambassador-at-Large for International Religious
			 Freedom, John Hanford, stated, “at least 45 religious believers remain
			 imprisoned, Protestants have been pressured by authorities to renounce their
			 faith, and some have been subjected to physical abuse.”;
		Whereas to avoid possible sanctions or other “commensurate
			 actions” recommended by section 405 (b) of the IRFA, in May 2005 the United
			 States and Vietnam reached a “binding agreement” consistent with section 405
			 (c) of the IRFA;
		Whereas although the terms of that “binding agreement”
			 have never been fully publicized, the United States Commission on International
			 Religious Freedom 2006 Annual Report stated that the United States agreed to
			 lift the CPC designation if the Government of Vietnam fully implemented
			 legislation on religious freedom and rendered previous contradictory
			 regulations obsolete, instructed local authorities strictly and completely to
			 adhere to the new legislation to ensure compliance, facilitated the process by
			 which religious congregations are able to open houses of worship, and gave
			 special consideration to prisoners and cases of concern raised by the United
			 States during the granting of prisoner amnesties;
		Whereas the Unified Buddhist Church of Vietnam (UBCV), the
			 Hoa Hao Buddhists, and the Cao Dai groups continue to face unwarranted abuses
			 because of their attempts to organize independently of the Vietnamese
			 Government, including the detention and imprisonment of individual members of
			 these religious communities;
		Whereas in September 2009, Vietnamese police cordoned off
			 a Lang Mai Buddhist monastery, and monks were beaten, degraded, and sexually
			 assaulted by undercover policemen and civilians;
		Whereas Protestants continue to face beatings and other
			 ill-treatment, harassment, fines, threats, and forced renunciations of
			 faith;
		Whereas according to Human Rights Watch, 355 Montagnard
			 Protestants remain in prison, arrested after 2001 and 2004 demonstrations for
			 land rights and religious freedom in the Central Highlands;
		Whereas according to the United States Commission on
			 International Religious Freedom, there are reports that some Montagnard
			 Protestants were imprisoned because of their religious affiliation or
			 activities or because religious leaders failed to inform on members of their
			 religious community who allegedly participated in demonstrations;
		Whereas Ksor Tino, a Degar Christian, died on September 6,
			 2009, after being detained in a Plei Ku city prison and being tortured
			 repeatedly with electric prods and severe physical punishment for refusing to
			 join a government sanctioned religion;
		Whereas, on November 11, 2010, hundreds of Vietnamese
			 police violently attacked a Catholic prayer service in the Gia Lai Provence,
			 leaving 9 of the beaten unconscious from strokes to the head;
		Whereas according to the United States Commission on
			 International Religious Freedom 2010 Annual Report, religious freedom advocates
			 and human rights defenders Nguyen Van Dai, Le Thi Cong Nhan, and Fr. Thaddeus
			 Nguyen Van Ly are in prison under Article 88 of the Criminal Code and Fr. Phan
			 Van Loi is being held without official detention orders under house arrest;
		Whereas at least 15 individuals are being detained in long
			 term house arrest for reasons related to their faith, including the most
			 venerable Thich Quang Do and most of the leadership of the UBCV;
		Whereas UBCV monks and youth groups leaders are harassed
			 and detained and charitable activities are denied, Vietnamese officials
			 discriminate against ethnic minority Protestants by denying medical, housing,
			 and educational benefits to children and families, an ethnic minority
			 Protestant was beaten to death for refusing to recant his faith, over 600 Hmong
			 Protestant churches are refused legal recognition or affiliation, leading to
			 harassment, detentions, and home destructions, and a government handbook on
			 religion instructs government officials to control existing religious practice,
			 halt “enemy forces” from “abusing religion” to undermine the Vietnamese
			 Government, and “overcome the extraordinary growth of Protestantism.”;
		Whereas since August 2008, the Vietnamese Government has
			 arrested and sentenced at least eight individuals and beaten, tear-gassed,
			 harassed, publicly slandered, and threatened Catholics engaged in peaceful
			 activities seeking the return of Catholic Church properties confiscated by the
			 Vietnamese Government after 1954 in Hanoi, including in the Thai Ha
			 parish;
		Whereas local police and mobile anti-riot
			 police attacked a funeral procession in the Con Dau parish on May 4, 2010,
			 shooting tear gas and rubber bullets, beating residents with batons and
			 electric rods, injuring 100, and killing at least one; and
		Whereas the United States Commission on International
			 Religious Freedom, prominent nongovernmental organizations, and representative
			 associations of Vietnamese-American, Montagnard-American, and Khmer-American
			 organizations have called for the redesignation of Vietnam as a CPC: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)strongly encourages the Department of State
			 to place Vietnam on the list of “Countries of Particular Concern” for
			 particularly severe violations of religious freedom;
			(2)strongly condemns
			 the ongoing and egregious violations of religious freedom in Vietnam, including
			 the detention of religious leaders and the long-term imprisonment of
			 individuals engaged in peaceful advocacy; and
			(3)calls on Vietnam
			 to lift restrictions on religious freedom and implement necessary legal and
			 political reforms to protect religious freedom.
			
